                               Case 2:18-cv-02133-MWF-MRW Document 86 Filed 03/27/20 Page 1 of 2 Page ID #:1314



                                     1 Michael A. Bowse (SBN 189659)
                                        mbowse@bowselawgroup.com
                                     2 BOWSE LAW GROUP
                                       801 S. Figueroa St., 25th Floor
                                     3 Los Angeles, CA 90017
                                       Telephone/Fax: 213.344.4700
                                     4
                                       BALLARD SPAHR LLP
                                     5 Scott S. Humphreys (SBN 298021)
                                     6 humphreyss@ballardspahr.com
                                       2029 Century Park East, Suite 800
                                     7 Los Angeles, CA 90067
                                       Telephone: 424.204.4400
                                     8 Facsimile: 424.204.4350
                                     9
                                       Neal Walters (Pro Hac Vice)
                                    10 waltersn@ballardspahr.com
                                       210 Lake Drive East, Suite 200
                                    11 Cherry Hill, NJ 08002
                                       Telephone: 856.761.3438
                                    12 Facsimile: 856.761.1020
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909
    Telephone: 424.204.4400




                                    13
       Ballard Spahr LLP




                                       Attorneys for Defendant,
                                    14 SUBARU OF AMERICA, INC.
                                    15
                                                            UNITED STATES DISTRICT COURT
                                    16
                                                          CENTRAL DISTRICT OF CALIFORNIA
                                    17
                                    18
                                       ALPHA GRP, INC. d/b/a RED BULL          )    Case No. 2:18-CV-02133-MWF-MRW
                                    19                                         )
                                       GLOBAL RALLYCROSS, a Delaware           )
                                    20 Corporation,                            )    JOINT STATUS REPORT
                                                                               )    PURSUANT TO MARCH 13 ORDER
                                    21                                         )    [DKT. 85]
                                                   Plaintiff,                  )
                                    22                                         )
                                              v.                               )
                                    23                                         )
                                                                               )
                                    24 SUBARU OF AMERICA, INC.,                )
                                       a New Jersey Corporation,               )
                                    25                                         )
                                                                               )
                                    26             Defendant.                  )
                                                                               )
                                    27                                         )
                                    28
                                                                                1
                                                     JOINT STATUS REPORT PURSUANT TO MARCH 13 ORDER [DKT. 85]
                               Case 2:18-cv-02133-MWF-MRW Document 86 Filed 03/27/20 Page 2 of 2 Page ID #:1315



                                     1         Plaintiff Alpha GRP, Inc. (“Alpha”) and Defendant Subaru of America, Inc.
                                     2 (“Subaru”) respectfully submit this Joint Status Report pursuant to the Court’s
                                     3 March 13, 2020 Order (Dkt. 85).
                                     4         Alpha’s counsel has not been able to connect with Mr. Dyne since Alpha
                                     5 filed its last status report on March 9. (Dkt. 84). Alpha’s counsel expects to connect
                                     6 with Mr. Dyne this weekend, and then to meet and confer with Subaru’s counsel
                                     7 regarding Mr. Dyne’s condition and the scheduling in this action. The Parties
                                     8 therefore request that they be permitted to provide a further joint status report to the
                                     9 Court on or before Friday, April 3, 2020.
                                    10
                                    11 Respectfully submitted:
                                    12
2029 Century Park East, Suite 800




                                         Dated: March 27, 2020                  BOWSE LAW GROUP
  Los Angeles, CA 90067-2909
    Telephone: 424.204.4400




                                    13                                            /s/ Michael A. Bowse
       Ballard Spahr LLP




                                                                                      Michael A. Bowse
                                    14
                                                                                Attorneys for Plaintiff
                                    15                                          Alpha GRP, Inc.
                                    16
                                    17
                                         Dated: March 27, 2020                  BALLARD SPAHR LLP
                                    18
                                                                                  /s/ Scott S. Humphreys
                                    19                                                Neal Walters
                                                                                      Scott S. Humphreys
                                    20
                                                                                Attorneys for Defendant
                                    21                                          Subaru of America, Inc.
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28
                                                                                    2
                                                        JOINT STATUS REPORT PURSUANT TO MARCH 13 ORDER [DKT. 85]
